Citation Nr: 9926216	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-11 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
February 1970.
This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's service connected PTSD is manifested by 
social isolation, detachment from others, deficient cognitive 
skills, anger, irritability, and hypervigilance, but is not 
manifested by total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a 70 percent disability evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code 9411 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  


Factual Background

Private medical records dated in 1984 reveal that the veteran 
had been hospitalized on numerous occasions with a diagnosis 
of paranoid schizophrenia.  These records reflect that 
residual symptoms included amotivation, unusual and 
inappropriate affect, an inability to function socially, 
anger and hostility, severe depression, suicidal ideation, 
major thought disorders including flashbacks and nightmares.  
The veteran lived by himself and felt persecuted by society.  
Clinically, it was determined that the veteran had been 
dysfunctional occupationally and socially, that the veteran 
was uncomfortable subjectively with somatization and 
depressive symptoms, that he had poor insight and judgment.  

VA medical records dated in 1991 reflect that the veteran was 
evaluated and treated for PTSD.  The report of a VA 
examination dated in May 1991 provides, in pertinent part, 
that the evidence did not support a diagnosis of paranoid 
schizophrenia.  It was noted that the veteran denied having 
ever experienced auditory or visual hallucinations or frank 
delusional thinking.  He admitted to experiencing flashbacks 
regarding his tour of duty in Vietnam.  On examination, the 
examiner observed that that the veteran was friendly but 
distant and aloof and somewhat suspicious of the examiner's 
intentions.  It was noted that the veteran felt himself to be 
less than a worthwhile person; he was not experiencing 
vegetative symptoms or episodes of depersonalization.  His 
affect was labile and flat, but generally appropriate.  The 
examiner diagnosed the veteran as having chronic severe PTSD.  

In a June 1991 rating action, the RO granted service 
connection for PTSD.  A 50 percent disability evaluation was 
assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411.  That evaluation became effective in April 1991.  

In June 1993, the veteran was afforded a VA compensation and 
pension examination for PTSD.  At the time, the veteran 
reported frequent thoughts of Vietnam and financial problems.  
The examiner determined that the veteran was alert and did 
not demonstrate any evidence of psychosis, that the veteran 
was chronically angry, and that the veteran claimed that his 
psychological problems pre-dated his military days.  The 
examiner noted that it appeared that the veteran had 
significant symptoms with respect to PTSD in the past, but 
that the veteran indicated that his problems symptoms had 
subsided.  The examiner indicated that it was unclear as to 
whether the veteran still met the diagnosis for PTSD and that 
the veteran's anger and possible paranoia seemed to be more 
of an Axis II personality disorder which may have been 
somewhat affected by the veteran's history of heavy alcohol 
abuse in the past.  The diagnoses included history of PTSD 
(now somewhat improved), alcohol dependence (now reportedly 
in remission); Axis II- mixed personality disorder with 
borderline and paranoid features; Axis IV-psychosocial 
stressors, moderate based on frequent social discord and 
borderline poverty.  A Global Assessment of Functioning (GAF) 
score of 45 was assigned based on serious social and 
occupational impairment.  As to a prognosis, the examiner 
stated that the veteran was disabled from work by a 
combination of physical and psychiatric problems and that the 
veteran's prognosis for returning to gainful employment was 
very poor.  

In a June 1993 rating action, the RO confirmed and continued 
to the 50 percent disability evaluation for PTSD.  

The RO received several VA medical records in 1996 with 
respect to the veteran's claim.  A outpatient treatment 
record dated in January 1996 reflects that the veteran was 
homeless by his own efforts and that the veteran continued to 
isolate himself and that he reported increased residuals of 
anger.  The veteran indicated that he was doing well.  In 
April 1996, VA conducted a compensation and pension 
examination with regard to the veteran's PTSD.  The veteran 
related symptoms primarily consistent with those previously 
noted.  The veteran added that he avoided situations that 
would cause him difficulty such as being in crowds and around 
people that are drinking.  Additional symptoms included 
difficulty concentrating and hypervigilance.  The veteran 
stated that he had not worked for a number of years due to a 
combination of difficulty interacting with people and several 
orthopedic injuries.  The mental status examination revealed, 
in pertinent part, that the veteran appeared to be anxious, 
that his thoughts were tangential, often overly detailed, and 
wondering.  There was no evidence of gross thought disorder 
or delusions or hallucinations.  The veteran demonstrated 
difficulty in concentration and evidence of cognitive 
dysfunction.  He had problems with recalling three objects 
after a few minutes, with immediate recall and calculations, 
and with abstractions.  The diagnoses were PTSD and dementia.  
The examiner opined that the veteran described patterns of 
symptoms associated with PTSD; however, it was believed that 
the veteran's disability picture was complicated by the fact 
that he was demonstrating some cognitive dysfunction to the 
point of warranting the dementia diagnosis.  The examiner 
also stated that the veteran's prior excessive use of alcohol 
was most likely the result of an effort to mask the PTSD.  
The examiner opined that alcohol use and the cognitive 
deficits were connected to PTSD.  The clinician stated that 
the combination of the veteran's physical and psychological 
disabilities rendered him completely disabled.  However, it 
was indicated that it was difficult to distinguish 
psychological from the physical impact on the veteran's 
employability.  The veteran was found to be competent for VA 
purposes.  

In an April 1996 rating action, the RO confirmed and 
continued the 50 percent rating for PTSD.  In January 1998, 
the veteran filed an informal claim for an increased rating 
for PTSD.  

At a February 1998 VA examination, the veteran reported 
symptoms including depression, nervousness, excessive anger, 
irritability, worry, difficulty making decisions, visual 
hallucinations, and flashbacks of Vietnam.  The veteran 
stated that he once owned a home but that he could not 
tolerate the neighbors because they tried to take advantage 
of him and borrowed things from him.  The veteran reported 
that his associates aggravated him and that he felt that 
"decent people" would not desire to interact with him.  It 
was noted that the veteran had a history getting in trouble 
because of his anger and that five or six years ago his 
father filed adult abuse charges against him.  The veteran 
reported that he could not work because of physical pain.  It 
was noted that the veteran was divorced, having been married 
once.  The veteran reported that he has not had any other 
romantic relationships and that he did not date.  The veteran 
has one daughter with whom he does not maintain contact.  The 
veteran lives alone, and he occupies himself by watching 
television and movies.  In the past, he visited a friend on a 
regular basis until the friend moved to a nursing home.  The 
veteran indicated that he did not have any other hobbies and 
that he had no other friends.  He does all of his own 
cooking, laundry, housekeeping, and shopping.  On physical 
examination, the examiner observed that the veteran was 
dressed casually with poor hygiene as evidenced by 
significant body odor.  The veteran walked quickly to the 
office and sat in a fidgety manner.  His speech was clear 
with a fair ability to express himself.  He was nervous, 
anxious and irritable.  Orientation was appropriate; his 
thinking was spontaneous and productive.  His presentation 
was described as circumstantial and rambling with some 
pressure of speech.  The veteran reported a history of 
auditory hallucinations and current visual hallucinations.  
The examiner noted that relationships with others appeared to 
be poor with a low frequency of contact and little empathy 
for others.  The veteran's self-esteem was low.  His 
concentration was poor, and memory was fair.  Reasoning 
skills indicated that the veteran's thinking was concrete.  
The veteran was not able to explain certain statements.  The 
examiner noted that the veteran's judgment seemed poor due to 
anger and irritability.  Insight was poor.  It was noted that 
the veteran was unaware of his symptoms, their cause, and how 
treatment would help.  Intellectual functioning was 
borderline.  In relating to the examiner, the veteran was 
open and cooperative with good eye contact.  At the 
conclusion of the examination, the examiner surmised that the 
veteran was having problems with PTSD and schizophrenia.  The 
veteran manifested symptoms such as intrusive memories, 
detachment from others, restricted affect, anger outbursts, 
concentration problems, and hypervigilance.  The 
schizophrenia was manifested by paranoia, hallucinations, 
poor hygiene, and poor social skills.  The examiner noted 
that the symptoms associated with PTSD seemed mild in 
intensity and primarily impaired his mood and activity level.  
The schizophrenia was characterized as moderate in intensity 
and impairs his social functioning, occupational achievement, 
and judgment.  It was noted that the veteran was currently 
stressed because of his physical problems.  The examiner 
opined that the prognosis was poor, although medication and 
day treatment may help the symptoms somewhat.  The veteran 
was competent for VA purposes.  The diagnoses included Axis 
I-chronic PTSD, schizophrenia, paranoid type; Axis IV-social 
isolation.  Global Assessment of Functioning (GAF) scores of 
60 due to PTSD and 42 total were assigned.  
The record includes a Social Industrial History dated in 
February 1998 which reflects that the veteran had not worked 
in the past 10 years, that he had been homeless by choice for 
the past 3 years, and that he avoided contact with others.  

VA outpatient treatment records dated from February to May 
1998 demonstrate that the veteran was upset about having his 
car broken into and his credit cards stolen.  These records 
also reflect that the veteran had moved into an apartment and 
that he intended to remain in the apartment for a period of 
time.  The veteran reported that he still had difficulty 
interacting with people who he felt were trying to take 
advantage of him by borrowing from him.  The veteran was 
diagnosed as having PTSD.  

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1994) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected PTSD and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.  See Francisco v. Brown, 7 Vet. App. 
55 (1994) (where an increase in a disability rating is at 
issue, the current level of disability is of primary 
concern).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(1998).

The veteran's PTSD is governed by DC 9411.  A 50 percent 
rating will be assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
merited with evidence of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  DC 9411.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

When evaluating a mental disorder, considerations include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission, though an evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment.  38 C.F.R. § 4.126(a) 
(1998).  The Board emphasizes that social impairment is a 
factor in determining the appropriate rating, not the sole 
basis for a rating.  38 C.F.R. § 4.126(b) (1998).  

Applying the rating schedule, the Board finds that the 
evidence supports the assignment of a 70 percent disability 
rating.  A longitudinal review of the veteran's medical 
history reflects symptoms including depression, anger, 
irritability, problems with memory and concentration, social 
isolation, and hypervigilance.  The evidence of record 
demonstrates that the veteran has a history of diagnoses of 
non-service-connected disorders including alcohol abuse and 
other mental disorders consisting of schizophrenia, paranoid 
personality, and dementia.  In that connection, examiners 
have attributed many of the veteran's symptoms to these non-
service connected disorders as evidenced by the 1991 and 1993 
VA examinations.  However, the Board notes that one of the 
veteran's predominant symptoms associated with PTSD has been 
social isolation and detachment from others.  In addition, 
the current medical evidence suggests that the symptoms 
associated with PTSD is poor concentration, poor judgment due 
to anger and irritability, and defective cognitive skills.  
The Board recognizes that the examiner in 1998 considered the 
symptoms associated with PTSD to be "mild."  However, the 
Board is of the view that the veteran's overall disability 
picture inclusive of overlapping symptoms associated with 
PTSD, and exclusive of non-service connected mental 
disorders, warrants a 70 percent disability evaluation.  DC 
9411; 38 C.F.R. § 4.7; see Mittleider v. Brown, 11 Vet. App. 
181 (1998).  

In reaching this determination, the Board finds that the 
evidence does not reflect total occupational and social 
impairment manifested by gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  The Board recognizes that prior medical evidence 
has provided that the veteran was incapable of maintaining 
employment because of physical disorders and psychological 
disabilities which may include his service-connected PTSD and 
other non-service-connected disorder.  However, the current 
medical evidence does not reflect that the veteran 
demonstrates total industrial or social impairment as 
evidenced by the assignment of a GAF score of 60 percent for 
PTSD in 1998.  While this evidence establishes that the 
veteran's psychiatric disability is manifested by paranoia, 
hallucinations, poor hygiene, and poor social skills, such 
pathology is attributed to non-service connected 
schizophrenia.  Moreover, the evidence demonstrates that the 
veteran is able to attend to his daily needs:  the veteran 
does his own cooking, laundry, housekeeping, and shopping.  
Although the veteran demonstrates notable social isolation 
and impairment, this factor alone does not warrant the 
assignment of a higher disability evaluation.  38 C.F.R. 
§ 4.126(b).  Thus, the Board must conclude that the veteran's 
disability picture does not satisfy the criteria for the next 
highest disability evaluation.  DC 9411.  


ORDER

An increased rating of 70 percent is granted for PTSD, 
subject to the laws and regulations governing the payment of 
monetary benefits.  


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

